                                              Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.     ALBANY NY              GREENVILLE SC            MONMOUTH COUNTY NJ   RALEIGH NC
                                                                     ALBUQUERQUE NM         HARTFORD CT              MORRISTOWN NJ        RAPID CITY SD
                                               666 Third Avenue
                                                                     ATLANTA GA             HONOLULU HI*             NEW ORLEANS LA       RICHMOND VA
                                                           th
                                                         29 Floor    AUSTIN TX              HOUSTON TX               NEW YORK NY          SACRAMENTO CA
                                            New York, NY 10017       BALTIMORE MD           INDIANAPOLIS IN          NORFOLK VA           SALT LAKE CITY UT

                                                  Tel 212-545-4000   BIRMINGHAM AL          JACKSONVILLE FL          OMAHA NE             SAN DIEGO CA
                                                                     BOSTON MA              KANSAS CITY REGION       ORANGE COUNTY CA     SAN FRANCISCO CA
                                                  Fax 212-972-3213
                                                                     CHICAGO IL             LAS VEGAS NV             ORLANDO FL           SAN JUAN PR
                                           www.jacksonlewis.com      CINCINNATI OH          LONG ISLAND NY           PHILADELPHIA PA      SEATTLE WA
                                                                     CLEVELAND OH           LOS ANGELES CA           PHOENIX AZ           ST. LOUIS MO
                                                                     DALLAS TX              MADISON, WI              PITTSBURGH PA        STAMFORD CT
                                                                     DAYTON OH              MEMPHIS TN               PORTLAND OR          TAMPA FL
                                                                     DENVER CO              MIAMI FL                 PORTSMOUTH NH        WASHINGTON DC REGION
                                                                     DETROIT MI             MILWAUKEE WI             PROVIDENCE RI        WHITE PLAINS NY
                                                                     GRAND RAPIDS MI        MINNEAPOLIS MN
                                                                     *through an affiliation with Jackson Lewis P.C., a Law Corporation

COURTESY COPY - ORIGINAL
FILED VIA ECF
DIRECT DIAL: (212) 545-4070
EMAIL ADDRESS: TANIA.MISTRETTA@JACKSONLEWIS.COM
                                                                     January 1, 2020
 VIA ECF AND ELECTRONIC MAIL
(FAILLA_NYSDCHAMBERS@NYSD.USCOURTS.GOV)


                                                                             MEMO ENDORSED
Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007
                                         Re:                         Wells v. The Achievement Network, et al.
                                                                     Case No. 1:18-CV-06588 (KPF)
Dear Judge Polk Failla:

               This firm represents Defendants The Achievement Network Ltd., Kimberly
Cockrell, Teimosa Martin and Melinda Spooner (“Defendants”) in connection with the above-
referenced matter. We submit this fifth letter pursuant to Rule 3(C) of Your Honor’s Individual
Practices in Civil Cases to dismiss Plaintiff’s Complaint in its entirety pursuant to Federal Rule of
Civil Procedure (“FRCP”) 37(b)(2)(A)(v) and 37(b)(2)(B), and for such other and further relief as
the Court deems just and proper, including fees and costs in having to make the instant application,
as well as Defendants’ third and fourth applications for dismissal.

               After Defendants’ third letter motion to compel, as well as the parties’ appearance
before the Court on December 11, the Court ordered, among other things, the parties to confer and
find a mutually convenient date for Plaintiff’s deposition to occur between January 3 and January
17. After multiple attempts to confer with Plaintiff’s counsel to find dates for Plaintiff’s
deposition, Plaintiff continued to refuse to cooperate to schedule her deposition or make herself
available. Accordingly, on December 27, 2019, Defendants wrote to the Court a fourth time to
request dismissal of Plaintiff’s action pursuant to FRCP 37(b)(2) due to Plaintiff’s repeated non-
compliance with the Court’s prior orders. (Document No. 53).

               On December 30, 2019, the Court issued an order compelling Plaintiff to make
herself available to be deposed on January 7, 2020. (Document No. 54). On January 1, 2020,
Plaintiff’s counsel e-mailed the undersigned to advise that he counseled Plaintiff regarding the
Court’s order, as well as the immediate and final consequences of her non-compliance, and that
                                                                   Hon. Katherine Pollk Failla, U.S.D.J.
                                                                                       January 1, 2020
                                                                                            Page 2 of 2



nonetheless, Plaintiff is refusing to appear for her deposition on January 7, 2020. A copy of
Plaintiff’s counsel’s January 1, 2020 e-mail correspondence is attached hereto as Exhibit “A.”

              During the parties’ December 11, 2019 Court Conference, the Court noted its
concern for Plaintiff’s repeated discovery delays, and stated that if Plaintiff continued to fail to
comply with the Court’s orders, that the Court would entertain sanctions including the costs of
Defendants’ letters to bring the December 11, 2019 proceeding, as well as any future letters
Defendants may have to write to compel Plaintiff’s compliance, and that such sanctions could also
include dismissal of Plaintiff’s case. See relevant excerpts of the transcript from the parties’
December 11, 2019 Court Conference attached hereto as Exhibit “B” at p. 22:2-10.

                Given the Court’s concerns, Plaintiff’s counsel was also ordered to provide Plaintiff
with a copy of the December 11, 2019 transcript to ensure that Plaintiff was warned that should
she continue to violate the Court’s orders, that the Court would dismiss Plaintiff’s case for failure
to comply with her discovery obligations. We understand through Plaintiff’s counsel, that Plaintiff
was provided a copy of the transcript from the parties’ December 11, 2019 proceeding.
Furthermore, based on Plaintiff’s counsel’s January 1, 2020 e-mail attached hereto as Exhibit “A,”
it further appears that Plaintiff continues to persist to not comply with the Court’s orders, despite
being advised of the “immediate and final consequences” of her decision to not comply.

                Given Plaintiff’s repeated, knowing and flagrant disregard of the Court’s orders,
repeated failure to comply with her discovery obligations, and significant prejudice to Defendants,
Defendants request the Court issue an order dismissing Plaintiff’s action in its entirety, and award
Defendants such other and further relief as appropriate under the circumstances, including the fees
and costs incurred in connection with making Defendants’ third, fourth and fifth letter motions to
compel, respectively Document Nos. 51, 53, and the instant application.

               Thank you for your consideration of this matter. Please let us know if you require
any additional information.
                                                    Respectfully submitted,

                                                      JACKSON LEWIS P.C.
                                                      /s/ Tania J. Mistretta
                                                      Tania J. Mistretta
Enclosures

cc:      All counsel (via ECF)




4826-8170-9232, v. 1
The Court is in receipt of Defendant's letter of January 1, 2020, informing
the Court that Plaintiff intends to disregard the Court's Order (Dkt. #54)
that she make herself available for deposition on January 7, 2020. Defendant
seeks the dismissal of Plaintiff's action as a consequence of Plaintiff's
recalcitrance, but the Court does not believe that such a harsh sanction is as
of yet warranted. Some sanction is required, though. Therefore, assuming
Plaintiff refuses to appear for a deposition on January 7, 2020, the Court
ORDERS that Plaintiff will henceforth be unable to submit or rely upon any
personal testimonial evidence, whether it be from a deposition or live
testimony, in this action.

Dated:    January 2, 2020             SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
